Title: To Thomas Jefferson from John Milledge, 31 January 1808
From: Milledge, John
To: Jefferson, Thomas


                        
                            
                        ca. January 1808
                     
                        
                        As soon as you suppose the frost is over, put the benne seed in the ground, it will grow in almost any soil, and requires little cultivation a small furrow made with a plough or hoe at the distance of 3½ feet to 4—plant it as you would any small garden seed, and cover it about an inch deep, it has few side roots, and those short, and when the plant advances in growth the earth should be drawn to it— 
                  The leaves falling from the stalk, is the sign of the seeds being ripe—cut off the top which bears the pods, and tie them in small bundles, placing the bundles with the pods up against a fence or poll resting on crotches—the upper pods open first, when about half the pods are open, the bundle is held down over a sheet or close floor, and with a small stick the seed is easily thrashed out, the bundles are then returned for the remaining pods to open—all of which will take place in the course of 8 or 10 days—The benne makes a handsome border in a field without injuring the crop—One bushel of seed yields three gallons of oil, when parched, and ground with equal quantity of Cocoa makes excellent chocolate—The negroes parch the seed and then beat it in a morter, a pint in that state, makes a pot of strong wholesome broth, those people are very fond of it, they season it with salt and pepper 
                  The leaf is a cure for most bowel complaints, it is a sovereign remedy for Dysentry 2 or 3 leaves without being bruised put into a pint of cold water in a few minutes produce a mucilage equal to that of the white of Egg 5 or 6 pints are generally taken in the course of the day—The leaves when dried under cover, retain its property of producing mucilage, so that families can have the benefit of it in the winter
                  Doctor Smelt of Georgia, has for many years used it in his practise, he informs me, he allowed his patients to take it freely
                        
                            Jn. Milledge
                     
                        
                    